SUPPLEMENTAL MEMORANDUM***
Appellant Toro challenges his convictions under 21 U.S.C. §§ 841, 960 on the ground that the statutes are rendered unconstitutional by Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). In an earlier memorandum disposition, we resolved all but the Apprendi issues, which we ordered deferred pending resolution of United States v. Buckland, 289 F.3d 558 (9th Cir.2002) (en banc).
The drug statutes are constitutional. See Buckland, 289 F.3d at 563-68; see also United States v. Mendoza-Paz, 286 F.3d 1104, 1109-10 (9th Cir.2002).
Toro also argues that the grand jury should have been instructed to find, and the government should have been required to prove, that he “knowingly” imported a particular quantity and type of controlled substance. This has never been the law. See, e.g., United States v. Ramirez-Ramirez, 875 F.2d 772, 774 (9th Cir.1989). Apprendi does not require a different result. See United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002) (“Apprendi did not change the long established rule that the government need not prove that the defendant knew the type and amount of a controlled substance that he imported or possessed .... ”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.